
	
		III
		112th CONGRESS
		2d Session
		S. RES. 383
		IN THE SENATE OF THE UNITED STATES
		
			February 29, 2012
			Mr. Brown of Ohio (for
			 himself and Mr. Barrasso) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Designating February 29, 2012, as
		  Rare Disease Day.
	
	
		Whereas rare diseases and disorders are those diseases and
			 disorders that affect a small patient population, which in the United States is
			 typically a population of fewer than 200,000 people;
		Whereas, as of the date of approval of this resolution,
			 nearly 7,000 rare diseases affect 30,000,000 people and their families in the
			 United States;
		Whereas children with rare genetic diseases account for
			 more than half of the population affected by rare diseases in the United
			 States;
		Whereas many rare diseases are life-threatening and lack
			 an effective treatment;
		Whereas rare diseases and disorders include epidermolysis
			 bullosa, progeria, sickle cell anemia, Tay-Sachs disease, cystic fibrosis, many
			 childhood cancers, and fibrodysplasia ossificans progressiva;
		Whereas people with a rare disease experience challenges
			 that include difficulty in obtaining an accurate diagnosis, limited treatment
			 options, and difficulty finding a physician or treatment center with expertise
			 in the disease;
		Whereas great strides have been made in research and
			 treatment for rare diseases as a result of the Orphan Drug Act (21 U.S.C. 360aa
			 et seq.);
		Whereas both the Food and Drug Administration and the
			 National Institutes of Health have established special offices to advocate for
			 rare disease research and treatments;
		Whereas the National Organization for Rare Disorders, an
			 organization established in 1983 to provide services to, and advocate on behalf
			 of, patients with rare diseases, was a primary force behind the enactment of
			 the Orphan Drug Act and remains a critical public voice for people with rare
			 diseases;
		Whereas the National Organization for Rare Disorders
			 sponsors Rare Disease Day in the United States to increase public awareness of
			 rare diseases;
		Whereas Rare Disease Day has become a global event that
			 occurs annually on the last day of February;
		Whereas Rare Disease Day was observed in the United States
			 for the first time on February 28, 2009; and
		Whereas Rare Disease Day is expected to be observed
			 globally in years to come, providing hope and information for rare disease
			 patients around the world: Now, therefore, be it
		
	
		That the Senate—
			(1)designates
			 February 29, 2012, as Rare Disease Day;
			(2)recognizes the
			 importance of improving awareness and encouraging accurate and early diagnosis
			 of rare diseases and disorders; and
			(3)supports the
			 commitment of the United States and all countries to improving access to, and
			 developing, new treatments, diagnostics, and cures for rare diseases and
			 disorders.
			
